BRYNER, Chief Judge,
dissenting.
I agree with the majority opinion except to the extent that it reads a requirement of *907knowledge into the aggravating factor specified in AS 12.55.155(c)(14). We are dealing here not with the statutory definition of a crime, but only with an aggravating factor — one limited component of the defendant’s overall sentence. There can be no credible claim that a culpable mental state is constitutionally required. Nor is the requirement of actual knowledge implicit in the concept of membership. While membership in an organized group clearly presupposes knowledge of the existence of the group, it certainly does not imply an acquaintance with all of its members or an awareness of its size.
The absence of any specific provision for a culpable mental state in AS 12.55.-155(c)(14) provides no basis for inferring a legislative intent to require actual knowledge. To the contrary, even a cursory review of the various statutory aggravating factors establishes that the legislature has expressly provided for culpable mental states when it wanted to do so. For example, in AS 12.55.155(c)(2), (16), and (23) the legislature created aggravating factors expressly requiring intentional or deliberate conduct; knowing conduct is explicitly required in AS 12.55.155(c)(9), (13), and (22); and AS 12.55.155(c)(5) provides for a mental state akin to negligence or recklessness (“the defendant knew or reasonably should have known”). The legislature’s specific inclusion of culpable mental states in these provisions is strong evidence that its omission of a culpable mental state in AS 12.55.-155(c)(14) was deliberate.
Neither logic nor concerns with fairness militate in favor of creating a culpable mental state for the challenged aggravating factor. Aggravating factors are intended to reflect generally on the seriousness of a defendant’s conduct in a given case. See Juneby v. State, 641 P.2d 823, 833 (Alaska App.1982), modified on other grounds, 665 P.2d 30 (Alaska App.1983). Crimes that are planned and executed by large organized groups will often pose a more significant threat to society than similar crimes committed by individuals or small groups. It follows that the criminal conduct of an offender who acts as part of a large group can generally be regarded as more serious than similar conduct engaged in by a like offender as part of a smaller group. Under the circumstances, the offender’s awareness of the size of the group does not alter the seriousness of the conduct. It hardly seems unfair to conclude that those who choose to engage in a criminal conspiracy proceed at their own risk insofar as the size of the conspiracy is concerned.
In the present case, Stewart’s knowledge that he was a member of an organized group is established by the trial court’s finding that he participated in a conspiracy —a finding that this court has expressly approved. The possibility that Stewart may not have been aware of the precise size of the conspiracy in which he elected to become involved could certainly be considered by the sentencing court in determining the weight to be given to the challenged aggravating factor. In fact, there is no indication that Judge Johnstone did not consider this possibility. I see utterly no basis for imposing on the state the additional burden of establishing Stewart’s actual awareness of the size of the conspiracy. Accordingly, I would affirm the sentence imposed below.